DETAILED ACTION
1.	This action is made Final in response to applicants’ Amendments / Request for Reconsideration filed 4/10/22.  Claims 1-2 are cancelled; claim 3 is pending.  

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a set of rules to conduct a method of “playing a dice game”. Specifically, the rules comprise game order rules (“deciding who will roll the dice first”), “playing the game” rules, scoring rules (“multiplying the zone value by the value on the die”), “bonus points” rules, “Instant winner” rules, and rules to determine a “winner of the game”, which is grouped under Certain Methods of Organizing Human Activity, including ‘Fundamental Economic Practices or Principles’, and ‘Managing Personal Behavior or Relationships or Interactions between People’. Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (hereinafter “2019 PEG”); See October 2019 Update: Subject Matter Eligibility (hereinafter “October 2019 Update”); See also 2019 PEG - Section I, Footnote 13 under Certain methods of organizing human activity: In re Smith, 815 F.3d 816 (Fed Cir. 2016)(concluding that “[a]pplicant’s claims, directed to rules for conducting a wagering game” are abstract). 
Under Step 2A: Prong Two of the 2019 PEG, additional limitation(s) or a combination of additional elements are evaluated to determine if those elements integrate the judicial exception into a practical application of the exception. 
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g); and 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Here, the Abstract idea is not integrated into a practical application. The rules to the dice game are applied using general gaming technology as opposed to a particular machine. There is no improvement to any functioning of computer technology. No transformation or reduction of a particular article occurs.  The rules are generally linked to gaming technology elements. Regarding the game related printed matter on the playing surface, printed matter generally falls outside the scope of patent-eligible subject matter under § 101. See In re Marco Guldenaar Holding B.V., 911 F.3d at 1157, 1160, and 1161 (Fed. Circ. 2018). The PTAB, in Ex parte Snow (Appeal 2017-001891) affirmed the examiner’s position that the card table indicia does not transform the abstract idea of a set of rules to a game into patent eligible subject matter (See pages 13-14).  Similarly in Ex parte Tang (Appeal No. 2017-009438), the PTAB held that the game markings merely represent wagering game rules and indicate where cards and tokens should be placed, and does not find them to provide “an advance in gaming technology” (See page 8). “Such printed matter on an otherwise generic gaming table used to play a wagering game with standard game cards and wagering elements does not impose a meaningful limitation on the abstract idea recited in claim 1 to integrate those abstract ideas into a practical application.” Id.

3.	The claims do include some additional elements other than the limitations pertaining to the abstract idea of a set of rules, including:
 - dice, scoring sheet, flat playing surface with game indicia
	However, when considered separately and in ordered combination, and within the context and character of the claims as a whole, these additional elements are not sufficient to amount to significantly more than the abstract idea of the set of rules that make up the dice game because they are conventional and widely prevalent in the gaming art.  The question of whether certain claim limitations represent well-understood, routine and conventional is a question of fact.  See Berkheimer v. HP Inc., 881 F.3d 1360 (Fed. Circ. 2018).  In view of the references of the record, and known dice games, there is ample factually supported evidence that the additional limitations are conventional and widely prevalent in the gaming art. Notably, the traditional game of craps utilizes dice and flat playing surface with game indicia and OFFICIAL NOTICE was previously taken that Craps utilizes dice on a flat playing surface - the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.  SEE MPEP 2144.03. See also McEowen (US Pub. No. 2007/0200291) at paragraph [0027] and Perrie et al. (US Pat. No. 6,173,955) at columns 1 
for its express teaching of a scoring sheet to be widely prevalent in the gaming art. See also Morley (US Pub. No. 2014/0138913). 
	Regarding the game surface printed matter under step 2b analysis, the examiner reiterates the reasoning from above in step 2A, Prong Two.  From Ex parte Tang:
“the fact that the gaming table may include a physical layout design (printed matter) that merely reflects the abstract rules of the wagering game does not provide an inventive concept. See Appeal Br. 21. The design merely reflects the abstract wagering game rules in much the same way as a generic computer may implement abstract ideas without providing an inventive concept to transform the abstract ideas into a patent eligible application. See Alice, 573 U.S. at 223 (holding that the “mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention” merely by stating an abstract idea and adding the words “apply it” on a computer); see Smith, 815 F.3d at 819. Appellant presents no evidence that printed matter markings on an otherwise generic gaming table represents a technological advance in the gaming arts or that it facilitates a non-abstract process or even a wagering game beyond the obvious abstract idea of merely organizing human activity and personal interactions between people using wagering items and game cards by indicating the locations for these standard items on a game table. We are not persuaded that printed indicia relating to wagering game rules on a game table surface represents an innovation in the gaming industry” Appeal No. 2017-009438 at page 11
Thus, claim 3 is held to claim an abstract idea without sufficient limitations to transform the judicial exception into eligible subject matter, and therefore are rejected under 35 U.S.C. § 101.  

Response to Arguments
4.	Applicant's arguments filed 4/1022 have been fully considered but they are not persuasive. Applicant attempts to distinguish the present claims directed to a game, from software computer inventions. Applicant further cites to patented claims, including poker dice and Yahtzee. These arguments provide little to no weight to the issue at hand. Regarding the latter, SCOTUS, CAFC rulings issued after the cited patented claims have changed the Office’s 101 subject matter test rendering that point moot. Moreover, examiner does not analogize the claimed game to software patents. Rather, they are directed to certain methods of organizing human activity as stated above, including ‘Fundamental Economic Practices or Principles’, and ‘Managing Personal Behavior or Relationships or Interactions between People’. See Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (hereinafter “2019 PEG”); See October 2019 Update: Subject Matter Eligibility (hereinafter “October 2019 Update”); See also 2019 PEG - Section I, Footnote 13 under Certain methods of organizing human activity: In re Smith, 815 F.3d 816 (Fed Cir. 2016)(concluding that “[a]pplicant’s claims, directed to rules for conducting a wagering game” are abstract). 


Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Olivia (US Pub. No. 2004/0155401). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711